DETAILED ACTION

This is a Final office action on the merits in application number 15/861,085. This action is in response to Applicant’s Amendments and Arguments dated 8/26/2021. No claims were amended and Claims 2, 4, 9, 11, 16 and 18 were previously cancelled.  Claims 1, 3, 5-8, 10, 12-15, 17 and 19-21 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on page 13 that “the pending claims do not just load a wide range of data into a machine learning algorithm as disclosed in Mangos”.  As discussed in the 35 USC 103 rejection, infra, the Office asserts Mangos IN COMBINATION with Corona, Meyer and Izawa with respect to at least independent Claims 1, 8 and 15. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the 35 USC 103 rejection, infra, Corona teaches at least sensed weight data, Meyer teaches at least sensed surface area data and Mangos teaches at least using a machine learning classifier tool that uses data that can include the data taught by Corona and Meyer to create, train, and update a stored item model.

Applicant asserts on page 12 that the references cited by the Office do not teach: 

based at least in part on the sensed weight data and the sensed surface area data, using a machine learning algorithm of a classifier to create, train, and update a stored item model; 

Response: As per Claims 1, 8 and 15, as discussed in the current 35 USC 103 rejection, infra, and in the 35 USC 103 rejection, in the Office Action dated 11/3/2021 on page 5, lines 3-5, Corona teaches generating sensed weight data; as discussed in the 35 USC 103 rejection, in the Office Action dated 11/3/2021 on page 5, line 11 – page 6, line 2, Meyer teaches generating sensed surface area data; as discussed in the 35 USC 103 rejection, in the Office Action dated 11/3/2021 on page 7, line 1 – page 8, line 3, Mangos teaches using a machine learning algorithm of a classifier to create, train, and update a stored item model. Corona in view of Meyer and Mangos teaches this element.

using changes in the sensed weight data and the sensed surface area data to 
initiate the generation of image data that captures an image of the region where 
the sensed weight data and the sensed surface area data have changed; 

Response: Examiner notes that this “element” does not appear in the set of claims
presented on 2/3/2022. 

C. applying to the classifier and the stored item model new sensed weight data, 
new sensed surface area data, and the sensed image data that represents the 
region of the storage area where the sensed weight data has changed to 
generate a stored item classification output; 

Response: As per Claims 1, 8 and 15, as discussed in the current 35 USC 103 rejection, infra, and in the 35 USC 103 rejection, in the Office Action dated 11/3/2021 on page 6, lines 3-10, Corona teaches new sensed weight data; as discussed in the current 35 USC 103 rejection, infra, and in the 35 USC 103 rejection, in the Office Action dated 11/3/2021 on page 6, lines 13-22 Meyer teaches new sensed surface area data; as discussed in the current 35 USC 103 rejection, infra, and in the 35 USC 103 rejection, in the Office Action dated 11/3/2021 on page 8, lines 4-21 Izawa teaches the sensed image data that represents the region of the storage area where the sensed weight data has changed; as discussed in the current 35 USC 103 rejection, infra, and in the 35 USC 103 rejection, in the Office Action dated 11/3/2021 on page 7, line 1 to page 8, line 3, Mango teaches applying to the classifier and the stored item model … to generate a stored item classification output. Corona in view of Meyer, Mangos and Izawa teaches this element.

D. wherein the stored item classification output comprises an estimation of an 
expiration date for each of the plurality of stored items; and wherein the 
classifier is configured to learn aspects of the estimation of the expiration date 
and update the estimation of the expiration date.

Response: As previously discussed, Corona teaches at least obtaining data and using the data to derive other data and Mangos teaches using data in a classification tool to create, train, and update a stored item model. As per dependent Claims 5, 12 and 19, as discussed in the current 35 USC 103 rejection, infra, and in the 35 USC 103 rejection, in the Office Action dated 11/3/2021 on page 10, lines 1-13, Corona teaches: an estimation of an expiration date for each of the plurality of stored items; …estimation of the expiration date and update the estimation of the expiration date; as discussed in the current 35 USC 103 rejection, infra, and in the 35 USC 103 rejection, in the Office Action dated 11/3/2021 on page 10, lines 14-page 11, line 9, Mangos teaches: wherein the stored item classification output … wherein the classifier is configured to learn aspects.  Corona in view of Mangos teaches this element.

Applicant’s arguments have been carefully considered but are not found to be persuasive. Examiner maintains the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-8, 10, 12-15, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0039511 (Corona) in view of U.S. Patent Publication 2019/0303850 (Mangos) in view of U.S. Patent Publication 2016/0048798 (Meyer) and further in view of U.S. Patent Publication 2016/0182864 (Izawa).

Regarding Claims 1, 8 and 15:
Corona teaches a refrigerator system that uses sensors to scan objects in the refrigerator to maintain and update an inventory of the objects. Corona teaches: (Currently Amended) A computer-implemented method for monitoring items in a storage area, the method comprising: ([0050] “computing device…computer readable medium…memory…processors”).

generating, using a sensor system, sensed weight data that represents weights of a plurality of stored items ([0042] “scanning apparatus 544 can also include various scales 590 or systems to weigh items disposed within portions of the plurality of storage surfaces”). 

…based at least in part on a determination that an entry access to the storage area has opened and closed, initiating a first data scan of the sensor system to generate a first set of the sensed weight data … ([0044] “the first data capturing phase 552 is conducted during a movement of the door” and [0045] “scanning apparatus 544 is engaged when the door 526 is moved to the closed position” and [0042] “scanning apparatus … include various scales”).

While Corona teaches using visual and weight sensors to determine the identity and location of objects on shelves of a refrigerator, Corona does not specifically teach: generating, using the sensor system, sensed surface area data that represents surface areas of the plurality of stored items and the sensed surface area data. Meyer teaches the use of weight sensors in the form of conductive mats on a shelf to sense the weight and footprint (surface area) of objects. ([0017] “footprint associated with a retail item…controller compares the determined footprint to a database of retail item footprints to identify the retail item”). Examiner interprets Applicant’s surface area to mean a two dimensional surface area, not a three dimensional surface area based on Applicant’s Specification at [0037] “conductive layers …coupled to the sensors 422 such that, when any surface area of the stored item applies force to the shelves…output signal…is generated” and [0061] “bottom surface area”.

While Corona teaches based at least in part on a determination that the first set of the sensed weight data has changed from a prior set of the sensed weight data that resulted from a prior data scan of the sensor system, ([0040] “the differences in the … data sets are analyzed to determine changes in the location of the plurality of storage surfaces 540, removal of one or more of the storage surfaces 540, changes in the location of one or more of the temporarily stored items 542, removal of one or more of the temporarily stored items 542, the changes in the remaining contents 580 of one or more of the temporarily stored items 542… combinations thereof” and [0042] “scanning apparatus … include various scales”, Corona does not specifically teach using the first set of the sensed weight data and the first set of the sensed surface area data to identify a region of the storage area where the sensed weight data has changed or where the sensed weight data has changed and new sensed surface area data, Meyer teaches: ([0060] “weight sensor … in communication with a system controller … network may associate the new sensor …with a particular location” and [0069] “size and location of a product” and [0018] “out of place”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to obtain the particular location, as taught by Meyer, of the change between weight measurements taught by Corona, due to the fact that each element would perform the same function in the combination as it did separately without interfering with the functionality of the system. Additionally the use of particular location, as taught by Meyer, would predictably improve the system efficiency since only the particular location would require further analysis.

While Corona teaches  ([0043] “the scales 590 and the cameras 570 can work in conjunction”), and [0061] “current inventory manifest…cooperates with the object recognition system 672 and receives, stores, modifies, processes and compares all of the data recorded” and [0122] “adaptive learning functions” and [0044] “the first data capturing phase 552 is conducted during a movement of the door 526, and the second data capturing phase 554 is conducted during a subsequent movement of the door … data capturing phase … comparative computations …to derive the current inventory manifest”), Corona does not specifically teach: based at least in part on the sensed weight data …, using a machine learning algorithm of a classifier to create, train and update a stored item model  and  applying to the classifier and the stored item model new sensed weight data, … to generate a stored item classification output.  Mangos teaches a system that uses a combination of sensors including cameras and weight mats and uses machine learning to classify and identify objects ([0050] “an array of sensors … may include cameras…door sensors… weight mats… The sensors are placed such that data from combinations of sensors can be used to determine an inventory level and/or changes in inventory… processes the sensor data to determine inventory levels and changes … include a machine learning component that provides weight to prior measurements” and [0055] “Collectively, the sensor data is used, along with possible machine learning processes, to perform an ICM operation (I=identifying what is an object in the inventory and what is not, C=counting the items in inventory, and M=measure each unit of the goods). An ICM operation can be performed each time the movement of goods is detected, at some periodic interval, and/or specifically when an inflow or outflow is detected”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the machine learning system taught by Mangos in the object recognition and inventory system taught by Corona due to applying a known technique to a known device ready for improvement (Corona’s use of an object recognition system, a current inventory manifest and adaptive learning functions) to yield predictably improved accuracy.
While Corona teaches sensing a change in weight over time [0040] and that the scales and the cameras may work together [0043], Corona does not specifically teach based at least in part on the identification of the region of the storage area where the sensed weight data has changed, controlling the sensor system to capture sensed image data that represents the region of the storage area where the sensed weight data has changed and the sensed image data that represents the region of the storage area where the sensed weight data has changed.  Izawa teaches a camera system in a refrigerator. Izawa teaches ([0173-0175] “weight of stored item disposed on a placement portion detected by the weight detecting unit… the camera device being configured to capture image of a location where storage amount has changed… a plurality of the camera devices, wherein image is captured by the camera device located in a position corresponding to where there is change in a result of detection by the weight detecting unit. …the camera device is configured to be capable of changing orientation of a body thereof or a view thereof toward a portion where there is change in the result of detection by the weight detecting unit”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that controlling the camera(s) in a refrigerator, as taught by Corona, with a focus on where sensed weight data has changed, as taught by Izawa, because of the predictable improvement of system efficiency since unchanged data doesn’t need to be repeated captured. 

Regarding Claims 3, 10 and 17:
 Corona in view of Mangos, Meyer and Izawa teach all of the elements of Claims 1, 8 and 15. While Corona does not specifically teach (Currently Amended) The computer-implemented method of claim 1 further comprising applying the sensed image data to the classifier so the classifier can use the machine learning algorithm of the classifier to create, train, and update the stored item model. Mangos also teaches: ([0050] “an array of sensors … may include cameras…door sensors… weight mats… The sensors are placed such that data from combinations of sensors can be used to determine an inventory level and/or changes in inventory… processes the sensor data to determine inventory levels and changes … include a machine learning component that provides weight to prior measurements” and [0055] “Collectively, the sensor data is used, along with possible machine learning processes, to perform an ICM operation (I=identifying what is an object in the inventory and what is not, C=counting the items in inventory, and M=measure each unit of the goods). An ICM operation can be performed each time the movement of goods is detected, at some periodic interval, and/or specifically when an inflow or outflow is detected” and [0084] “training”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the machine learning system taught by Mangos in the object recognition and inventory system taught by Corona due to applying a known technique to a known device ready for improvement (Corona’s use of an object recognition system, a current inventory manifest and adaptive learning functions) to yield predictably improved accuracy.

Regarding 5, 12 and 19:
Corona in view of Mangos, Meyer and Izawa teach all of the elements of Claims 1, 8 and 15.  Corona also teaches: (Previously Presented) The computer-implemented method of claim 1 further comprising: … generating and transmitting a notification about at least one of the plurality of stored items. ([0069] “data regarding the current inventory manifest 560 of the appliance 510 can be delivered via email, text, status update, ping or other digital notification…can be displayed as in itemized, categorized or otherwise organized list”), 

… an estimation of an expiration date for each of the plurality of stored items. ([0076] “sensors that can be used to determine…life span, and other information about the temporarily stored items”). 

the estimation of the expiration date and update the estimation of the expiration date.  ([0072] “history of a particular temporarily stored item 542…date item originally purchased and/or placed within the appliance 510, information regarding how many times the particular temporarily stored item 542 has been taken out and put back in the appliance 510”).

Corona does not specifically teach: based at least in part on the classification output  and stored item classification output  and wherein the classifier is configured to learn aspects of. Mangos teaches ([0050] “an array of sensors … may include cameras…door sensors… weight mats… The sensors are placed such that data from combinations of sensors can be used to determine an inventory level and/or changes in inventory… processes the sensor data to determine inventory levels and changes … include a machine learning component that provides weight to prior measurements” and [0055] “Collectively, the sensor data is used, along with possible machine learning processes, to perform an ICM operation (I=identifying what is an object in the inventory and what is not, C=counting the items in inventory, and M=measure each unit of the goods). An ICM operation can be performed each time the movement of goods is detected, at some periodic interval, and/or specifically when an inflow or outflow is detected”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the machine learning system taught by Mangos in the object recognition and inventory system taught by Corona due to applying a known technique to a known device ready for improvement (Corona’s use of an object recognition system, a current inventory manifest and adaptive learning functions) to yield predictably improved accuracy.

Regarding Claims 6, 13 and 21:
Corona in view of Mangos, Meyer and Izawa teach all of the elements of Claims 1, 8 and 15.  While Corona teaches a stored item model, obtaining sensed image data, and object recognition, and Corona teaches the new sensed weight data, ([0040] “the differences in the … data sets are analyzed to determine changes in the location of the plurality of storage surfaces 540, removal of one or more of the storage surfaces 540, changes in the location of one or more of the temporarily stored items 542, removal of one or more of the temporarily stored items 542, the changes in the remaining contents 580 of one or more of the temporarily stored items 542… combinations thereof” and [0042] “scanning apparatus … include various scales”), Corona does not specifically teach:  (Currently Amended) The computer-implemented method of claim 1 wherein: the classifier comprises the machine learning algorithm and a predictive analyzer; 
the machine learning algorithm trains the stored item model … and the predictive analyzer is configured to: receive an intermediate version of the stored item classification output; and perform a prediction operation on the intermediate version of the stored item classification output to generate the stored item classification output; wherein the prediction operation comprises constructing predictive features in order to include prediction of the stored item in the stored item classification output.

Mangos teaches (Currently Amended) The computer-implemented method of claim 1 wherein: the classifier comprises the machine learning algorithm and a predictive analyzer; ([0050] “an array of sensors … may include cameras…door sensors… weight mats… The sensors are placed such that data from combinations of sensors can be used to determine an inventory level and/or changes in inventory… processes the sensor data to determine inventory levels and changes … include a machine learning component that provides weight to prior measurements” and [0055] “Collectively, the sensor data is used, along with possible machine learning processes, to perform an ICM operation (I=identifying what is an object in the inventory and what is not, C=counting the items in inventory, and M=measure each unit of the goods). An ICM operation can be performed each time the movement of goods is detected, at some periodic interval, and/or specifically when an inflow or outflow is detected”).  Examiner notes that Applicant does not teach any specific machine learning algorithm in his specification. Examiner is interpreting machine learning algorithm in view of Applicant’s [0048] which could include any type of machine learning algorithm. Examiner also notes that Applicant does not teach the term predictive analyzer anywhere in his disclosure.  Examiner is interpreting predictive analyzer in view of Applicant’s ([0049] “data analyzer 222 is configured to perform a prediction operation’) which could include any type of software that makes predictions from data including those using machine learning algorithms.

the machine learning algorithm trains the stored item model ([0084] “training”).

… and the predictive analyzer is configured to: receive an intermediate version of the stored item classification output; and perform a prediction operation on the intermediate version of the stored item classification output to generate the stored item classification output; wherein the prediction operation comprises constructing predictive features in order to include prediction of the stored item in the stored item classification output. Examiner notes that Applicant does not teach the term intermediate version anywhere in his disclosure. Examiner is interpreting intermediate version in view of Applicant’s specification at [0049] “constructing predictive features” to be the output of the machine learning process (i.e. the most likely classification of an object). Mangos teaches this at ([0055] “ICM operation” and [0069] “processors for pre-processing sensor output data prior to communicating it… final processing of sensor output data, such as vision and recognition processing capability, including machine learning” and [0075] “the cloud system can use the received data to perform raw material object recognition and provide basis for machine learning to increase accuracy of object identification, and deliver data to the BE about recorded movements and equipment status” and [0076] “recalculates the total weight of the goods by estimating the volume of predefined objects inside a virtual vault after each recorded movement”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the machine learning system taught by Mangos in the object recognition and inventory system taught by Corona due to applying a known technique to a known device ready for improvement (Corona’s use of an object recognition system, a current inventory manifest and adaptive learning functions) to yield predictably improved accuracy.

Meyers teaches the new sensed surface area data: ([0067] “the weight sensor 30 comprises a matrix of electrical conductors arranged in columns and rows to more accurately detect the footprint (or, area of the shelf covered by a product)”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to obtain the surface area data, as taught by Meyer, in addition to weight data taught by Corona to further supplement the image data used by the object recognition system taught by Corona due to predictably increased accuracy.
Izawa teaches: and the sensed image data that represents the region of the storage area where the sensed weight data has changed. ([0173-0175] “weight of stored item disposed on a placement portion detected by the weight detecting unit… the camera device being configured to capture image of a location where storage amount has changed… a plurality of the camera devices, wherein image is captured by the camera device located in a position corresponding to where there is change in a result of detection by the weight detecting unit. …the camera device is configured to be capable of changing orientation of a body thereof or a view thereof toward a portion where there is change in the result of detection by the weight detecting unit”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that controlling the camera(s) in a refrigerator, as taught by Corona, with a focus on where sensed weight data has changed, as taught by Izawa, because of the predictable improvement of system efficiency since unchanged data doesn’t need to be repeated captured. 

Regarding Claims 7 and 14:
Corona in view of Mangos, Meyer and Izawa teach all of the elements of Claims 1 and 8.  While Corona also teaches:  (Previously Presented) The computer-implemented method of claim 1 wherein: the sensor system comprises a force sensitive sensor. ([0042] “scanning apparatus 544 can also include various scales 590 or systems to weigh items disposed within portions of the plurality of storage surfaces”), Corona does not specifically teach: and the method further comprises based at least in part on surface areas of the plurality of stored items causing changes in a force detected by the force sensitive sensor, generating the surface area data.  Meyer teaches the use of weight sensors in the form of conductive mats on a shelf to sense the weight and shape (surface area) of objects. Meyer teaches: ([0067] “the weight sensor 30 comprises a matrix of electrical conductors arranged in columns and rows to more accurately detect the footprint (or, area of the shelf covered by a product)”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to obtain the surface area data, as taught by Meyer, in addition to weight data taught by Corona to further supplement the image data used by the object recognition system taught by Corona due to predictably increased accuracy.

Regarding Claim 20:
Corona in view of Mangos, Meyer and Izawa teach all of the elements of Claim 15.  While Corona also teaches: (Original) The computer program product of claim 15, wherein: the sensor system comprises a force sensitive sensor. ([0042] “scanning apparatus 544 can also include various scales 590 or systems to weigh items disposed within portions of the plurality of storage surfaces”), Corona does not specifically teach: and the method further comprises based at least in part on surface areas of the plurality of stored items causing changes in a force detected by the force sensitive sensor, generating the surface area data.  Meyer teaches the use of weight sensors in the form of conductive mats on a shelf to sense the weight and shape (surface area) of objects. Meyer teaches: ([0067] “the weight sensor 30 comprises a matrix of electrical conductors arranged in columns and rows to more accurately detect the footprint (or, area of the shelf covered by a product)”). 

Meyer also teaches: wherein the force sensitive sensor is configured to be integrated into a plurality of shelves; (see [Figure 1])

Meyer also teaches: wherein the plurality of shelves is configured to support the plurality of stored items.  (see [Figure 3]).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date for the weight sensor, as taught by Corona to consist of a conductive mat that senses the surface area of the object, due to the fact that each element would perform the same function in the combination as it did separately without interfering with the functionality of the system. 

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application. 

U.S. Patent Publication 2019/0244267 (Rattner et. al.) teaches using AI to identify objects and estimate the objects size and weight from images. (see [0169]). See paragraph 10 of provisional application 62/331,107.

U.S. Patent Publication 2019/0034864 (Skaff et. al.) teaches using AI to identify objects using product shapes. (see [0057] [0067] and [0068])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/JAN P MINCARELLI/Primary Examiner, Art Unit 3627